t c memo united_states tax_court arthur manjourides petitioner v commissioner of internal revenue respondent docket no 19979-04l filed date timothy j burke for petitioner nina p ching for respondent memorandum opinion thornton judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule the issue for decision is whether respondent may proceed to collect by levy unpaid federal income taxes with respect to petitioner’s tax_year after considering respondent’s motion and petitioner’s response thereto we conclude that a unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended hearing on respondent’s motion would not materially assist in our determination of this matter for reasons stated below we will grant respondent’s motion for summary_judgment the record establishes or the parties do not dispute the background following when he filed his petition petitioner resided in boston massachusetts petitioner filed an untimely federal_income_tax return for and failed to fully pay the income_tax_liability reported on the return on date respondent issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing final levy notice with respect to his unpaid federal_income_tax liability on date respondent issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 final lien notice with respect to his unpaid income_tax_liability petitioner timely filed separate forms request for a collection_due_process_hearing with respect to the final levy notice and the final lien notice these forms stated identically the taxpayer is requesting a due process hearing as the service is by threatening enforcement actions is sic acting in a manner which is contrary to the best interest of the government and the taxpayer it is in the best interest of the government and the taxpayer that an offer_in_compromise be entered into accordingly the taxpayer requests that the government enter into a voluntary agreement to address the taxpayer’s past due taxes the appeals officer advised petitioner’s counsel timothy burke mr burke that petitioner had not filed federal_income_tax returns for taxable years through and that he would need to file them by date before any collection alternative could be considered on date petitioner filed his federal_income_tax returns for through reporting a balance due for each year on date mr burke contacted the appeals officer to discuss the possibility of petitioner’s entering into an installment_agreement on date petitioner submitted form 433-a collection information statement for wage earners and self-employed individuals and form 433-b collection information statement for businesses on form 433-a petitioner indicated among other things that he owned a interest in certain real_property in boston massachusetts the real_estate petitioner listed the current value of his interest in the real the appeals officer’s case activity report indicates that mr burke had acknowledged that petitioner was ineligible for an offer-in-compromise estate as dollar_figure petitioner did not list any mortgages or loans that encumbered the real_estate in reviewing petitioner’s submitted information the appeals officer determined that petitioner had filed his federal_income_tax return showing a balance due without making full payment and had failed to make any estimated_tax payments for on date the appeals officer informed mr burke by telephone conference that petitioner was ineligible for an installment_agreement because he was not current with his federal_income_tax obligations and because petitioner had the ability to fully pay his income_tax liabilities by obtaining a mortgage on his 50-percent interest in the real_estate mr burke indicated that he would discuss these matters with petitioner having received no response from petitioner or mr burke on date respondent issued the notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination sustained the proposed collection action and stated it is the policy of the service not to grant an installment_agreement if the taxpayer is not paying his current tax_liabilities you filed your tax_return without payment and no estimated_tax payments have been made for therefore your request for an installment_agreement is denied analysis of the collection information statement which you submitted indicates that you have the ability to borrow money to pay your liabilities in full this is to your advantage as it is likely that you will be able to borrow at a lower rate than the effective_interest_rate charged by the service when combined with the failure to pay penalty discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 petitioner contends that the appeals officer erred in rejecting his installment_agreement and in improperly and prematurely concluding the appeals_office hearing we review these matters for abuse_of_discretion see 123_tc_1 affd 412_f3d_819 7th cir 114_tc_604 internal_revenue_service guidelines require a taxpayer to be current with filing and payment requirements to qualify for an installment_agreement administration internal_revenue_manual cch sec_5 e at big_number the appeals officer determined that petitioner was noncompliant with his current tax obligations having failed to fully pay his taxes and to make estimated_tax payments for tax_year petitioner does not dispute that he was not current with his tax filing and payment requirements but contends that he was in the process of completing his then current_year ’ s return and substantial strides had been made toward bringing the petitioner into complete compliance with the law inasmuch as petitioner admits that he was not compliant with his current tax obligations the appeals officer did not abuse his discretion in concluding that petitioner was ineligible for an installment_agreement in rejecting petitioner’s installment_agreement offer the appeals officer also determined that petitioner could afford to fully pay his tax_liabilities by borrowing against his 50-percent interest in the real_estate petitioner contends that this determination was in error this contention is moot in light of our conclusion that the appeals officer properly exercised hi sec_3 petitioner contends that the appeals officer erred in determining the value of petitioner’s 50-percent real_estate interest notwithstanding that the appeals officer used the identical value that petitioner had listed on his form 433-a and in failing to consider the effect of petitioner’s joint_ownership of the real_estate with his brother and the effect that respondent’s lien would have on his ability to borrow against the real_estate discretion in rejecting an installment_agreement on the separate ground that petitioner was noncompliant with his current tax obligations see orum v commissioner f 3d pincite petitioner contends that the appeals_office hearing was closed prematurely the regulations provide that there is no period of time within which the appeals_office must conduct a sec_6330 hearing or issue a notice_of_determination and state in part appeals will however attempt to conduct a sec_6330 hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a-e9 proced admin regs in clawson v commissioner tcmemo_2004_106 the taxpayers sought to postpone a proposed levy to allow them time to sell certain real_estate the appeals officer waited only days after conducting a telephone conference with the taxpayers’ representative before issuing an adverse determination the court concluded that the appeals officer did not abuse his discretion stating there is neither a requirement nor reason that the appeals officer wait a certain amount of time before rendering his determination as to a proposed levy see also morlino v commissioner tcmemo_2005_203 roman v commissioner tcmemo_2004_20 almost weeks elapsed between petitioner’s date telephone conference with the appeals officer and the issuance of the notice_of_determination respondent asserts as an undisputed fact that during the telephone conference mr burke promised to respond by the end of the week but failed to do so in his response to respondent’s motion for summary_judgment petitioner states without qualification that he does not oppose this factual assertion inconsistently petitioner’s response later states with regard to another of respondent’s assertions of undisputed fact the record does not support the setting of any deadline by any party petitioner represents that mr burke has no recollection of making any promise to ‘call by the end of the week’ to resist summary_judgment it is not sufficient to rest upon mere allegations or denials of the other party’s pleadings rather the response must set forth specific facts showing that there is a genuine issue for trial rule d petitioner has failed to do so for the reasons stated herein we find and hold that there is no genuine issue as to any material fact remaining for litigation and that a decision may be rendered as a matter of law accordingly an appropriate order and decision will be entered
